Citation Nr: 0708792	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for left patella 
dislocation with early osteoarthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 10 percent evaluation for 
left patella dislocation with early osteoarthritis.  


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected left patella dislocation with 
early osteoarthritis is characterized by complaints of pain 
with no recurrent subluxation or lateral instability and with 
normal range of motion.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left patella dislocation with early osteoarthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 
5010, 5257 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 and March 2005 letters sent to 
the veteran.  In both letters, the veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplates.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current claim, the RO has provided the veteran with 
a compensation examination accomplished in April 2003.  
Additional VA examinations were scheduled after that date, 
and the veteran failed to report to the exams.  According to 
QTC Medical Services No Show Notices, the veteran failed to 
report to VA examinations scheduled in July 2005, February 
2006, and June 2006.  The veteran was advised in writing that 
failing to report to the scheduled examination could 
adversely affect his claim, and his failure to report was 
discussed in the November 2006 supplemental statement of the 
case.  The Board notes that he has not since offered any 
explanation for his failure to report, or requested the 
opportunity to appear for another examination.  As of this 
date, the veteran has not submitted any additional medical 
records or informed the VA of the existence of any relevant 
records.  Therefore, the Board will decide his case based on 
the evidence of record.  38 C.F.R. § 3.655 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision   

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for left patella dislocation 
was granted in a November 1990 rating decision.  A 10 percent 
evaluation was assigned, effective June 1990 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5257.  The Board notes that 
Diagnostic Code (DC) 5299 was used to designate an unlisted 
condition of the musculoskeletal system.  See 38 C.F.R. § 
4.27 (2006).  In July 2003, the RO continued the 10 percent 
evaluation for left patella dislocation with early 
osteoarthritis and changed the code to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5258.  However, it is obvious that the 
rating has been continued under Diagnostic Code 5257-5010.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran states that his left knee disability warrants a 
higher evaluation, in excess of the current 10 percent.  

In April 2003, the veteran underwent VA examination for his 
left knee disability.  During the examination, the veteran 
informed the VA physician that for the past five years, he 
had been a baggage handler for an airline company.  He 
explained that he typically wore a padded kneepad for his 
left knee when performing his various job duties such as 
lifting and stacking baggage.  The veteran further added that 
he experienced discomfort in his left knee with repetitive 
usage, but had not experienced any changes in his range of 
motion or any dislocations for several years.  He took 
nonsteroidal anti-inflammatory medications on occasion for 
pain, and indicated to the examiner that he had pain in his 
left leg at the end of the week; however, he had not missed 
work for any knee problems, and his outside activities had 
not been significantly affected.  The examiner observed the 
veteran had normal gait, and inspection of the left knee was 
grossly unremarkable.  No patellar laxity was noted, and the 
veteran exhibited full range of motion of the left knee, from 
0 to 140 degrees of motion.  The examiner stated that there 
was no ligamentous instability, no soft tissue swelling, 
point tenderness, or joint effusion.  X-rays revealed mild to 
moderate loss of medical joint space, with some minimal early 
patellorfemoral degenerative change.  The VA examiner opined 
that the x-ray findings were consistent with early 
osteoarthritis and diagnosed the veteran with status post 
left patellar dislocation with minimal to mild amount of 
functional impairment.

The veteran's left knee disability is currently rated as 10 
percent disabling.  Under DC 5257, recurrent subluxation or 
lateral instability warrants a 10 percent rating if slight, a 
20 percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent based upon lateral 
instability or subluxation.  Specifically, the evidence does 
not support the contention that the veteran has moderate 
recurrent subluxation or instability of the left knee.  As 
previously stated, the April 2003 VA physician stated that 
inspection of the veteran's left knee was "grossly 
unremarkable, as there was no patellar laxity . . . ."  The 
VA examiner also indicated the veteran's left knee had no 
ligamentous instability, no soft tissue swelling, joint 
effusion, or point tenderness.  Furthermore, while the 
veteran dislocated his left knee during service, he stated 
during VA examination that he has had no dislocations for 
several years.  Such clinical findings establish that the 
veteran does not, in fact, have recurrent subluxations or 
lateral instability in the knee.  Thus, the Board finds that 
the veteran's service-connected left knee disability would 
not warrant a 10 percent rating and certainly no more than 
the 10 percent rating currently assigned.

The Board notes that VA's General Counsel has advised that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010 and 5257, 
without pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97.  The Board notes that, under Diagnostic Code 5010, 
traumatic arthritis must be established by x-ray findings.  
Under Diagnostic Code 5010, the veteran's disability does not 
warrant a separate 10 rating because, while his left knee was 
found to have degenerative changes, consistent with early 
osteoarthritis, the veteran has not demonstrated limitation 
of motion as evidenced by swelling, muscle spasm, or painful 
motion, and his knee is the only joint involved.  As noted 
above, a 10 percent disability rating under Diagnostic Code 
5010 requires limitation of motion or the involvement of two 
or more major joints or minor joint groups.  Therefore, 
Diagnostic Code 5003 is not for application in this case.

In addition, pursuant to VAOPGPREC 9-98 (August 14, 1998), a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Under 38 
C.F.R. § 4.59, it states that the intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  While there are subjective 
complaints of left knee pain, there is no objective evidence 
of record that states the veteran has pain while 
demonstrating range of motion.  Furthermore, given the 
absence of any quantifiable diminution in range of motion, 
the current 10 percent rating already in effect adequately 
compensates the veteran for the level of impairment 
demonstrated, and the assignment of a schedular evaluation in 
excess of 10 percent is not warranted on the basis of 
38 C.F.R. § 4.59.

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
Board notes that the veteran demonstrated normal range of 
motion during the April 2003 VA examination.  Thus, he does 
not have ankylosis or limitation of flexion or extension 
associated with his left knee.  In addition, as noted 
previously, the veteran's ligaments are shown to be stable.  
Moreover, there is no evidence showing he has ever been 
diagnosed with the impairment of the tibula and fibula or 
genu recurvatum or has had removal of the semilunar 
cartilage.  Therefore, Diagnostic Codes 5256, 5259, 5260, 
5261, 5262, and 5263 do not assist the veteran in obtaining a 
higher evaluation.  With regard to Diagnostic Code 5258, 
there is no evidence of any recurrent dislocation of the 
semilunar cartilage and no evidence of locking or effusion.  
Therefore, rating under this code would also be 
inappropriate. 

The Board notes the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (addressing 38 C.F.R. §§ 4.40, 4.45) to the 
evaluation of the veteran's service-connected disability 
under Diagnostic Code 5257 is not appropriate, as that 
Diagnostic Code does not contemplate limitation of motion and 
thus could not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  Moreover, as noted above, the 10 percent rating 
adequately compensates the veteran for the degree of 
disability shown.

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his left knee disability, the 
objective clinical findings do not establish a basis for a 
higher evaluation.  The preponderance of the evidence is 
against a finding that the service-connected left knee 
disability is any more than slightly disabling for the 
reasons stated above.  The benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
patella dislocation with early osteoarthritis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


